Citation Nr: 0700691	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Hartley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to December 
1968.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO). 

Issue not on appeal

In the January 2004 rating decision, service connection was 
also denied for hypertension/high blood pressure.  The 
veteran did not appeal that decision.  Thus, that issue is 
not within the Board's jurisdiction and will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103 (West 2002).  As part of 
the notice, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. 
38 C.F.R. § 3.159(b)(1) (2006).

The veteran was sent a VCAA letter in February 2003 which 
advised him of the elements of service connection, the 
evidence he was required to provide, and the evidence VA 
would provide.  However, such letter failed to request that 
the veteran provide any evidence in his possession pertaining 
to the claim.  See 38 C.F.R. § 3.159(b)(1) (2006).   No 
subsequent notice addressing this requirement is of record.  
Remand of the case is therefore in order for the purpose of 
providing the veteran with adequate notice under the VCAA.

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should provide the veteran and 
his representative with a notice letter 
regarding his service connection claim 
for PTSD which complies with the 
notification requirements of the VCAA, in 
particular the "give us everything you've 
got" provision in 38 C.F.R. 
§ 3.159(b)(1).

2.  Thereafter, if warranted by the 
evidentiary posture of the case, VBA 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


